Plaintiff in error was indicted, tried, and convicted in the district court of Custer county at the July, 1908, term thereof, for the crime of forgery. The jury fixed the punishment at 1 1-2 years at hard labor in the state penitentiary. Motions for new trial and in arrest of judgment having been made and overruled, and exceptions allowed, on November 20, 1908, the court pronounced judgment and sentence in accordance with the verdict. On January 7, 1909, there was filed in this court a petition in error, with case-made attached. The only error assigned is that the court erred in overruling the motion for a new trial and the motion in arrest of judgment.
No briefs have been filed, and no oral argument has been made. This court is not advised what the plaintiff in error complains of, or relies upon for a reversal. We have examined the indictment, the instructions of the court, and the judgment and sentence, and no error appears that will warrant a reversal of the judgment.
Therefore the judgment of the district court of Custer county is in all things affirmed, and the cause remanded, with direction to carry the judgment and sentence into execution.
FURMAN, PRESIDING JUDGE, and OWEN, JUDGE, concur.